DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
Receipt of Applicants remarks and amended claims filed on July 21, 2022 is acknowledged. Claims 1-6, 9-21, and 24-28 are pending in this application. Claims 1 and 16 have been amended. Claims 7-8 and 22-23 have been cancelled. Claims 13-15 have been withdrawn. Claims 1-6, 9-12, and 24-28 are under examination in this application. 

Withdrawn Objections/Rejections
Maintained and New Objections/Rejections
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 7-12, 16-17, and 22-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sebastian et al. (US 8,931,493), as evidenced by Liu (Flavoring-changing chewing gum, Science and Food UCLA, July 7, 2015). 
Sebastian discloses a smokeless tobacco product configured for insertion into the mouth of a user that comprises of that product comprises a water permeable pouch containing a tobacco formulation that includes a granular tobacco composition, wherein the pouch comprises a fleece material configured to provide enhanced flavor (abstract). If desired, flavoring ingredients, disintegration aids and other desired components, may be incorporated within, or applied to, the pouch material (column 5, lines 48-50; column 6, lines 11-33). 
Regarding claims 2, 17, and 27 as noted above, the fleece pouch can incorporate within or have applied to a flavorant (column 5, lines 48-50; column 6, lines 11-33). 
Regarding claims 9 and 24, the fleece can be modified by addition of one or more flavorants/flavor modifiers incorporated as microencapsulates (column 7, lines 5-13). 
Regarding claims 10 and 25, as noted above, Sebastian discloses the flavorants can be incorporated into microencapsulates, according to Liu, this encapsulation results in the flavorant being released into the mouth upon chewing and rupturing of the capsules. 
Regarding claims 11 and 26, as noted above, since the microcapsules are incorporated in the fleece material, they are contained within the bulk to the fleece material (column 7, lines 5-13). 
Regarding claims 12 and 28, the fleece fabric is made of viscose/regenerated cellulose (column 6, lines 1-2). 
Regarding claim 16, the fleece pouch is intended to be inserted in the mouth (abstract), thereby meeting the limitation of an oral pouch. 
Sebastian, therefore, anticipates the rejected claims. 
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. Applicant argues: 
*These is nothing in Sebastian that discloses that a releasable component can be embedded with the fleece material.
The Examiner respectfully disagrees.  The Examiner has interpreted the teachings to be the polymer fibers were coated with the flavorant compositions, which was then used to prepare the fleece material. Therefore, the flavorant composition would be embedded/incorporated into the fleece material.  The final product, the fleece material, is prepared by the coated fibers. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 9-12, 16-21, and 24-28 are rejected under 35 U.S.C. 103 as being unpatentable over Sebastian et al. (US 8,931,493) as evidenced by Liu (Flavoring-changing chewing gum, Science and Food UCLA, July 7, 2015) in view of Gao et al. (US 10,639,275). 
The teachings of Sebastian are discussed above. 
Sebastian does not disclose examples of the flavorants. 
Gao discloses oral products adapted to be received in the oral cavity and exposed to saliva (abstract). 
Regarding claims 3 and 18, Gao discloses oral products can include additives including vitamins, botanicals (column 1, lines 66 through column 2, line 6) and flavorants (column 2, line 19). 
Regarding claims 4-6 and 19-21, examples of flavorants include ethyl vanillin (column 9, line 50 through column 10, line 18). It is noted that ethyl vanillin contains an aldehyde and has a carbon-carbon double bond. 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have included the additives disclosed by Gao since additives are known to be used in oral compositions. 
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. Applicant argues: 
*Sebastian and Gao do not recite the fleece material is embedded with the releasable component.  
The Examiner respectfully disagrees and said argument has been addressed above. 
*Gao is non-analogous art and improperly applied in the present inventions. 
The Examiner respectfully disagrees. Gao and Sebastian reasonably pertinent to one another in providing a flavoring to an oral product to be consumed by a person.  The use of flavoring agents in well known in the art for incorporation into oral compositions with the intent of ingestion of the flavoring and are generally considered safe and effective for their intended purpose. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S MERCIER whose telephone number is (571)272-9039. The examiner can normally be reached M-F 5:30 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA S MERCIER/Primary Examiner, Art Unit 1615